Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
The inventions are independent or distinct, each from the other because:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 48-57, drawn to a balloon endoscope, classified in A61B1/015.
II. Claim 67, drawn to a method of balloon endoscopy, classified in A61B1/00057.

Inventions I) and II) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another materially different process, e.g. generic endoscopy without deploying a balloon.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries), specifically, the method claims require searching for specific processes and procedures which may not be explicitly disclosed or depicted in a .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Schmidt on 2/1/2022 a provisional election was made without traverse to prosecute the invention of I), claims 48-57.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 67 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Status of Claims
Claims 48-57, 67 are pending.  Claim 67 is withdrawn from consideration as being drawn to a non-elected invention.  Claims 48-57 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020, 8/14/2020, 5/29/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow US5,338,299 and further in view of Silverstein et al. US4,646,722 and Griffiths et al. US2007/0197963.
For claim 48, 
Barlow discloses: a balloon medical device (balloon catheter depicted in figs 6-10; 6:15-34) comprising: 
an endoscope body having a selectably pressurizable interior volume (inflation/deflation passage 114), which generally fills the interior of said endoscope body; 
a selectably inflatable balloon (balloon structure 116) located on an outer surface of said endoscope body”;
“a balloon inflation/deflation control system (syringe connected to inflation port 108/18 as described in the embodiment of figs 1-5, principles of  communicating with said selectably pressurizable interior volume and with said selectably inflatable balloon (6:19-34).
Barlow does not disclose:
The balloon medical device is an endoscope, i.e. contains an imager.  Silverstein teaches a balloon endoscope, i.e. a camera on a balloon catheter system and in general a configuration to convey images from the distal end (5:1-8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Silverstein into the invention of Barlow in order to configure the balloon medical device as a balloon endoscope because it allows “for viewing an image and some structure” (5:13).
a balloon inflation/deflation control system “being operative to provide automatic leak testing of at least one of said selectably pressurizable interior volume and said selectably inflatable balloon”.  Griffiths teaches a fluid injection and inflation system 10, fig 1, [0048] for inflating a balloon on a device, and [0057] describes automatically repeating a pump controlling profile for leak testing of a balloon.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Griffiths, specifically the fluid injection and inflation system 10 as a replacement of Barlow’s syringe system in order to configure the balloon endoscope, e.g. as claimed, including leak testing during all typical use steps and procedures (Barlow: 5:45) because it checks for balloon integrity as Griffiths describes at [0057].
For claim 49, modified Barlow discloses a “balloon endoscope according to claim 48 and wherein said balloon inflation/deflation control system has at least two modes of operation including: 
a positive pressure leak testing mode (Barlow: describes typical procedural use involving positive pressure 5:55-56); and 
a negative pressure leak testing mode (Barlow: describes typical procedural use involving a vacuum/negative pressure 5:62-63)”.
For claim 50, modified Barlow discloses a “balloon endoscope according to claim 48 and wherein said balloon inflation/deflation control system includes at least one of the following operational modules: 
an initialization module (Griffiths: [0057] describes the pump controller 30 as part of the overall fluid injection and inflation system 10, describes repeatedly filling an emptying the balloon before use, i.e. an initialization), operable prior to an endoscopy procedure; 
a real time leak monitoring balloon inflation module, operable during an endoscopy procedure; and 
a real time leak monitoring balloon deflation module, operable during an endoscopy procedure”.
For claim 51, modified Barlow discloses a “balloon endoscope according to claim 48 and wherein said balloon inflation/deflation control system includes at least two of the following operational modules: 
an initialization module (Griffiths: [0057] describes the pump controller 30 as part of the overall fluid injection and inflation system 10, describes repeatedly filling an emptying the balloon before use, i.e. an initialization), operable prior to an endoscopy procedure; 
a real time leak monitoring balloon inflation module (Griffiths: [0057] describes the pump controller 30 as part of the overall fluid injection and inflation system 10), operable during an endoscopy procedure (Barlow describes the balloon, once in position is used during inflation 5:55-56); and 
a real time leak monitoring balloon deflation module, operable during an endoscopy procedure”.
For claim 52, modified Barlow discloses a “balloon endoscope according to claim 48 and wherein said balloon inflation/deflation control system includes the following operational modules: 
an initialization module (Griffiths: [0057] describes the pump controller 30 as part of the overall fluid injection and inflation system 10, describes repeatedly filling an emptying the balloon before use, i.e. an initialization), operable prior to an endoscopy procedure; 
a real time leak monitoring balloon inflation module (Griffiths: [0057] describes the pump controller 30 as part of the overall fluid injection and inflation system 10), operable during an endoscopy procedure (Barlow describes the balloon, once in position is used during inflation 5:55-56); and 
a real time leak monitoring balloon deflation module (Griffiths: [0057] describes the pump controller 30 as part of the overall fluid injection and inflation system 10), operable during an endoscopy procedure (Barlow describes the balloon, once in position is used during deflation 5:62-63).
For claim 53, modified Barlow discloses a “balloon endoscope according to claim 50 and wherein said initialization module includes the following functionality: 
balloon endoscope pressurization producing balloon inflation (Griffiths [0057] describes inflating the balloon at a lesion); 
pressure leak test when said balloon endoscope is in a pressurized state (Griffiths [0057] describes a test inflation of a balloon to check balloon integrity) and the balloon is surrounded by a balloon confining, gas permeable collar member (the balloon can be tested by the device with or without a collar and does not affect the structure of the claimed module, and is therefore considered intended use); 
balloon endoscope depressurization producing balloon deflation (Griffiths [0057] describes deflation of the balloon); 
vacuum leak test when said balloon endoscope is in a pressurized state (Griffiths [0057] describes the use condition where the balloon is deflated using a vacuum/negative pressure); and 
provision of system go/no go indication (Griffiths [0057] describes under a medical emergency, an emergency deflation button provided on a display)”.
For claim 54, modified Barlow discloses a “balloon endoscope according to claim 50 and wherein said real time leak monitoring balloon inflation module includes the following functionality: 
balloon endoscope pressurization producing balloon inflation (Griffiths [0057] describes inflating the balloon at a lesion); 
provision of complete balloon inflation indication (Griffiths: [0051] describes an alarm or alert when programmed pressure is achieved); 
pressure leak test when said balloon endoscope is in a pressurized state within a body cavity (Griffiths [0057] describes a test inflation of a balloon to check balloon integrity); and 
provision of leak indication (Griffiths: [0066] describes proving continuous status feedback to the operator including an XY graph of pressure vs. volume which would indicate a leak)”.
For claim 55, modified Barlow discloses a “balloon endoscope according to claim 50 and wherein said real time leak monitoring balloon deflation module includes the following functionality: 
balloon endoscope depressurization producing balloon deflation (Griffiths [0057] describes deflation of the balloon); 
provision of complete balloon deflation indication to the operator (Griffiths [0061] describes providing continuous feedback information to the operator including ; 
pressure leak test (Griffiths [0057] describing leak testing) when said balloon endoscope is in a depressurized state within a body cavity (Griffiths [0057] describes deflating the balloon to empty the balloon for extraction from the body); and 
provision of leak indication (Griffiths: [0066] describes proving continuous status feedback to the operator including an XY graph of pressure vs. volume which would indicate a leak)”.
For claim 56, modified Barlow discloses a “balloon endoscope according to claim 48 and wherein said balloon inflation/deflation control system comprises: 
an endoscope balloon inflation/deflation control system sub-system (Griffiths: pump controller 30; fig 1; [0057]) communicating with said selectably pressurizable interior volume and with said selectably inflatable balloon and being operative to provide automatic leak testing of at least one of said selectably pressurizable interior volume and said selectably inflatable balloon (Griffiths: [0057]).
Barlow does not disclose a balloon endoscope according to claim 48
“also including an endoscope tool balloon
an endoscope tool balloon inflation/deflation control system sub-system communicating with said endoscope tool balloon and being operative to provide automatic leak testing of said endoscope tool balloon”.
Griffiths teaches an endoscope tool balloon (balloon B; fig 18; [0092]) and a control system 200 for inflation and deflation control ([0092]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Griffiths into the invention of Barlow in order to configure the balloon endoscope, e.g. as claimed because it allows supplemental vessel occlusion therapy (Griffiths: [0092]).
For claim 57, modified Barlow discloses a “balloon endoscope according to claim 48 and wherein said selectably inflatable balloon is retrofitted onto said endoscope body (the claim limitation of being “retrofitted onto said endoscope body” is a procedural step which is interpreted as to not provide a structural distinction from an inflatable balloon that is not retrofitted, i.e. constructed with the originally intended endoscope.  If applicant disagrees with this interpretation, applicant must provide the specific structural distinction that is created within the inflatable balloon that arises from the “retrofitted” claim limitation.  As such, any inflatable balloon which can and is constructed onto an endoscope or catheter shaft will be considered to meet this claim limitation.  Barlow fig 10 shows such an inflatable balloon)”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795